DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following problems.  
Figure 1 shows two of reference number 3, which are pointing at two different places.
In Figure 6, the reference number 20 is not pointing at the socket.  Instead, the reference number 20 is pointing at the electrode 3.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "15" for a side wall.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both socket and access opening.  
Figure 9 shows two of reference number 30, which are pointing at two different places.
Figure 9 shows four of reference number 34, which are pointing at all different places.
A seal arranged between the socket and the contact body is not identified in the drawings with a line and an assigned reference number.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRICAL CONNECTION ELEMENT FOR WELDING DEVICE.

The disclosure is objected to because of the following informalities: 
Page 15, lines 17-18 describe, "the cable 6."  However, Page 12, lines 18-19 describe, "an electrical conductor 6."  The examiner suggests the applicant to use the same terminology with the same reference number consistently throughout the specification for clear understanding.  
Appropriate correction is required.

Claim Objections
Claims 19, 27, and 34 are objected to because of the following informalities:  
Claim 19, line 4, the examiner suggests the applicant to change "wherein the connection arrangement comprises" to -- the connection arrangement comprising: --.  
Claim 27, line 3, the examiner suggests the applicant to change "coupling-point a contact unit" to -- coupling-point, a contact unit --.  
Claim 34, lines 2-3, it seems that "the contact sections of the electrical conductor protrudes" should be -- the contact sections of the electrical conductor protrude --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the contact strips" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 29 should be depended on claim 28 instead of claim 27 because while claim 28 recites first and second contact strips, claim 27 does not recite any contact strip.  
Claim 30 recites the limitation "the contact body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 30 should be depended on claim 28 instead of claim 27 because while claim 28 recites first and second contact strips, claim 27 does not recite any contact strip.
Claim 32 recites the limitation "the contact body" in line 2, "the first contact strip" in line 4, and "the second contact strip" in line 6.  There is insufficient antecedent basis for these limitations in the claim.  It seems that claim 32 should be depended on claim 28 instead of claim 27 because while claim 28 recites, "a contact body", "a first contact strip", and "a second contact strip", claim 27 does not recite all three elements.  
Claim 33 recites "a compression surface" on the outside of the contact body with which the contact body is capable of being connected to the respective coupling-point via "a compression connection".  It is not clear what provides compression force on the compression surface in order for the contact body is connected to the coupling-point via the compression connection.  
Claim 35, lines 2-3 recite, "said seal being arranged in front of contact strip".  However, the preceding claims 19, 27, and 30, in which claim 35 is depended on, do not recite, "a contact strip".  Therefore, the contact strip recited in claim 35 does not have clear structural relationship with all the elements recited in claims 19, 27, and 30 because claim 35 suddenly introduced the contact strip.  
Claim 39 recites, "the cooling duct is part of a sleeve which peripherally surrounds the point to be cooled."  First, it is not clear which cooling duct is "the cooling duct" since claim 36, where claim 39 is depended on, recites not just one cooling duct, but plural cooling ducts.  Second, it is not clear where is the point to be cooled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20, 23, 25, 27, and 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ihde et al (US 9,061,367 B2).
Ihde discloses an electrical connection arrangement 46 for establishing an electrical contact between an electrode-side coupling-point 14, in the region of an electrode, and a supply-side coupling-point 12 of a supply-point of a welding appliance 10, wherein the connection arrangement 46 comprises (claim 19) an electrical conductor 54 with a first terminally arranged contact section 50, for connection to the electrode-side coupling-point 14, and with a second terminally arranged contact section 48 opposite the first contact section 50, for connection to the supply-side coupling-point 14, and wherein the first contact section 50, with the electrode-side coupling-point 14, and the second contact section 48, with the supply-side coupling-point 12, are formed as a socket/plug connection (see Figs. 6 and 7) and can be plugged together along a plug-in axis (see Fig. 3); (claim 20) wherein the electrical conductor 54 takes the form of a flexible cable; (claim 40) wherein the electrical connection arrangement 46 is a secondary-circuit welding connector arrangement (see Fig. 2).
Regarding claims 23 and 25, Ihde discloses that (claim 23) when the contact sections 48, 50 of the electrical conductor 54 take the form of plug pins, then the coupling-points 12, 14 of the electrode or supply-point take the form of sockets or plug pins (see column 4, lines 28-39).  In vise versa (claim 25) when the contact sections 48, 50 of the electrical conductor 54 take the form of sockets, then the coupling-points 12, 14 of the electrode or supply-point take the form of plug pins (see column 4, lines 28-39).
Regarding claim 27, Ihde discloses between the first contact section 50 and the electrode-side coupling-point 14 and/or between the second contact section 48 and the supply-side coupling-point 12, a contact unit (see Figs 6 and 7) is arranged in each instance, with which an electrical contact in the socket/plug connection can be established (see column 4, lines 28-39).
Regarding claim 41, Ihde discloses a welding device 10 comprising an electrode with an electrode-side coupling-point 14, a supply-point with a supply-side coupling-point 12, and also at least one electrical connection arrangement 64 as claimed in claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ihde et.
Regarding claim 21 reciting, "the electrical conductor has a cross-section of more than 200 mm2, Ihde does not disclose the exact size of the electrical conductor 54.
On the other hand, a person having ordinary skill in the art know that many different sizes of electrical conductors exist.  Therefore, the of the electrical conductor having a cross-section of more than 200 mm2 only deals with the use of preferred size of the electrical conductor.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.    

Claims 22, 28, 30, 32, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ihde et in view of Matthews (US 5,591,039).
Claim 22 recites, "at least one electrically conducting contact strip is arranged between the respective coupling-point and the corresponding contact section."
While Ihde does not disclose an electrically conducting contact strip, Matthews discloses an electrical connection arrangement comprising a coupling point 23, a corresponding contact section 27, and at least one electrically conducting contact strip 121 arranged between the coupling-point 23 and the corresponding contact section 27 to enhance the electrical connection between the coupling-point 23 and the corresponding contact section 27.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrical connection arrangement taught by Ihde such that it would have an electrically conducting contact strip as taught by Matthews because the conducting contact strip will enhance the electrical connection between a coupling-point and a contact section of the electrical connection arrangement.  
Regarding claim 28, Ihde does not disclose an electrical connection arrangement comprising a contact unit comprises an electrically conducting contact body, a first contact strip and a second contact strip, said first contact strip establishing an electrical contact between the contact section and the contact body, and said second contact strip establishing an electrical contact between the contact body and the coupling-point.
On the other hand, Matthews discloses an electrical connection arrangement comprising a contact unit comprises an electrically conducting contact body 21, a first contact strip 121 and a second contact strip 76, said first contact strip 121 establishing an electrical contact between the contact section 27 and the contact body 21, and said second contact strip 76 establishing an electrical contact between the contact body 21 and the coupling-point 158.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify an electrical connection arrangement taught by Ihde such that it would have first and second contact strips as taught by Matthews because the conducting contact strips can provide enhance the electrical connections in various places within the electrical connection arrangement.  
Regarding claim 30, while Ihde does not disclose a mechanical locking connection provided between the electrical conductor and the contact body, Matthews discloses a mechanical locking connection 191 is provided between the electrical conductor 27 and the contact body 21.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrical connection arrangement taught by Ihde such that it would have a mechanical locking connection taught by Matthews in order to securely lock and hold the contact body within the electrical connection arrangement. 
Regarding claim 32, Matthews also discloses the contact body 21 exhibits an interior space 85 bounded by a side wall 87, wherein the side wall 87 exhibits a contact region 97, and wherein the electrical conductor with its contact section 27 protrudes into the interior space 85, and the first contact strip 121 is situated between the inside and the contact section 27 in the interior space 85, and wherein the second contact strip 76 is situated on the outside and establishes an electrical contact with the socket 32.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify an electrical connection arrangement taught by Ihde such that it would have first and second contact strips as taught by Matthews because the conducting contact strips can provide enhance the electrical connections in various places within the electrical connection arrangement.  
Regarding claim 33, while Ihde does not disclose the limitation of claim 33, Matthews discloses the contact body 21 exhibits on the outside a compression surface 138 with which the contact body 21 is capable of being connected to the respective coupling-point 53 via a compression connection (see Fig. 6, conducting contact strip 76 pressing on the outer surface 138).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify contact body taught by Ihde such that it would have an outer compression surface as taught by Matthews because the compression surface providing a compression connection between the contact body and the respective coupling-point will securely hold the contact body.  
Regarding claim 35, Ihde discloses the electrical connection arrangement comprising a seal 162 is arranged between the socket and the contact body 158, said seal 162 being arranged in front of the contact body 158 and not in front of contact strip.
On the other hand, the use of a seal is well-known and commonly-known for providing seal between two objects.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrical connection arrangement taught by Ihde such that it would have a seal as taught by the instant invention because the seal is well-known and commonly used in any place that needs sealing between two objects.  

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ihde et in view of Scott et al (US 2,152,504).
Regarding claims 24 and 26, Ihde discloses the electrical connection arrangement comprising the contact sections of the electrical conductor take the form of plug pins or sockets, and wherein the coupling-points of the electrode or supply-point take the form of sockets or plug pins (see column 4, lines 28-39); wherein the plug pins are oriented in the direction of the central axis of the electrical conductor.   
However, Ihde does not disclose the plug pins being inclined at an angle, in particular at a right angle or at 45°, to the central axis of the electrical conductor.
On the other hand, scott discloses an electrical connection arrangement comprising, in Figure 1, a plug pin of an electrical conductor being oriented in the direction of the central axis of the electrical conductor, and in Figure 2, another plug pin of the electrical conductor being inclined at an angle, in particular at a right angle or at 45°, to the central axis of the electrical conductor.  No matter which direction that the plug pin is oriented and extended, the function of the plug pin remains the same.  Extending direction of the plug pin only deals with a rearrangement of essential part.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Also, the plug pins being inclined at an angle, in particular at a right angle or at 45°, to the central axis of the electrical conductor is well-known and commonly known arrangement of the plug pins.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrical conductor arrangement taught by Ihde such that it would have plug pins inclined at an angle, in particular at a right angle or at 45°, to the central axis of an electrical conductor of the electrical conductor arrangement as taught by scott because it only deals with rearrangement of part that does not affect or change the function of the plug pins of the electrical conductor.  

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ihde et al and Matthews as applied to claims 22, 28, 30, 32, 33, and 35 above, and further in view of Coughlan et al (US 2004/0180563 A1).
Claim 34 recites, "the interior space exhibits, opposite an access opening through which the contact sections of the electrical conductor protrude into the interior space, a wall which closes off the interior space toward the rear."
Matthews discloses the contact body 21 having an interior space 85 with an access opening 88 through which the contact sections of the electrical conductor protrudes into the interior space.  However, the contact body 21 of Matthews does not have a wall at opposite the access opening 88 closes off the interior space 85 toward the rear.  
On the other hand, Coughlan discloses a contact body 20 having an interior space (not labeled, see Fig. 1) exhibits, opposite an access opening 38 through which a contact section 46 of an electrical conductor 22 protrude into the interior space, a wall 32 which closes off the interior space toward the rear.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the contact body taught by Matthews such that it would have a closed rear wall as taught by Coughlan because whether the contact body has an open rear wall or a closed rear wall, the function of the contact body does not change.  Therefore, it only deals with an obvious designer alternative.

Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ihde et in view of Hung (US 9,802,267 B2).
Ihde discloses the electrical connection arrangement comprising the electrode-side coupling-point 14, the supply-side coupling-point 12, the first contact section 50 and the second contact section 48.  
However, Ihde does not disclose cooling ducts connected to cooling hoses having the structures recited in claims 23-29.
On the other hand, Hung discloses a cooling duct arrangement 10 used with a welding device, the cooling duct arrangement comprising (claim 36) a cooling duct 12 connected to cooling hoses 66 and having (claim 37) a duct inlet 24 and with a duct outlet 35, one of the cooling hose 66 being arranged in the region of the duct inlet 24, and another of the cooling hoses 68 being arranged in the region of the duct outlet 35; (claim 38) wherein the cooling ducts 12 are arranged integrally on the plug pin 18 and on the socket 56 and penetrate the plug pin 18 and the socket 56 at a point that is spaced from the electrical contact-point between the plug pin 18 and the socket 56 (see Figs. 2 and 3); and (claim 39) wherein the cooling duct 12 is part of a sleeve 26 which peripherally surrounds the point to be cooled (see Fig. 3). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the electrical connection arrangement taught by Ihde such that it would have a cooling duct arrangement as taught by Hung in order to provide cooling to the electrical connection arrangement.  

Allowable Subject Matter
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831